Title: To George Washington from George Clinton, 7 November 1778
From: Clinton, George
To: Washington, George


  
    Sir.
    Poughkeepsie [N.Y.] Novr 7th 1778
  
About two Weeks hence the Commissioners will be ready (as they have informed me) to send off the last Cargo of Persons who have refused to take the Oath of Allegiance, as prescribed by Law, to this State and are sentenced to be banished within the Enemy’s Lines.
I have therefore to request that your Excellency will be pleased to direct the Commanding Officer at West Point to furnish an Officer to take the Vessel in charge on her arrival there, and to conduct her to New York. The necessary Instructions and the Flag will be forwarded to Colo. Malcom. I have the Honor to be with great Respect Your Excellency’s most Obedt servt

  Geo: Clinton

